Name: Commission Regulation (EC) No 3149/94 of 21 December 1994 derogating from Regulation (EEC) No 2604/90 as regards improving the production of apples
 Type: Regulation
 Subject Matter: production;  plant product;  trade policy;  information and information processing;  agricultural structures and production;  agricultural activity
 Date Published: nan

 22. 12. 94 Official Journal of the European Communities No L 332/29 COMMISSION REGULATION (EC) No 3149/94 of 21 December 1994 derogating from Regulation (EEC) No 2604/90 as regards improving the production of apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1200/90 of 7 May 1990 on the improvement of the Community production of apples ('), as last amended by Regulation (EC) No 1890/94 (2), and in particular Article 6 thereof, Having regard to the Treaty of Accession of Norway, Austria, Finland and Sweden, and in particular Article 149(1 ) thereof, Whereas under Commission Regulation (EEC) No 2604/90 of 7 September 1990 laying down detailed rules for the application of Regulation (EEC) No 1200/90 on the improvement of the Community production of apples and amending Regulation (EEC) No 3322/89 determining the operative events applicable in the fruit and vegetable sector (3), as amended by Regulation (EC) No 2264/94 (4), the final date for submitting applications for the grub ­ bing-up premium for the 1994/95 marketing year is 1 December 1994 ; Whereas Austria and Sweden have already submitted applications to participate in the Community programme for grubbing up apple trees ; whereas these applications should be accepted ; whereas, for various administrative reasons, the Member States have been unable to complete their respective legislative programmes in time ; whereas the time limit for lodging applications should accordingly be extended into January 1995 ; Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time-limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first subparagraph of Article 3 of Regulation (EEC) No 2604/90, applications for the grubbing-up premium may be submitted to the competent authorities during the month of January 1995. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 119, 11 . 5 . 1990, p. 63 . (2) OJ No L 197, 30 . 7. 1994, p. 41 . 0 OJ No L 245, 8 . 9. 1990, p. 23. (4) OJ No L 246, 21 . 9 . 1994, p. 2.